Title: To James Madison from James Monroe, 4 May 1815
From: Monroe, James
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            Washington May 4th. 1815.
                        
                        I have receivd yours of the 28th. april, from monticello.
                        The late events in France will doubtless be sensibly felt by most of the powers of Europe, and even by the UStates. I suggested some ideas in my last, growing out of them, for your consideration. With those powers, generally, there is no regard for principle. Every thing is decided, by a prospect of advantage, & renown. I have no doubt that both France & England, if Boniparte is restord, and has not gaind wisdom by his experience & misfortunes, will return to their former system of injustice & pillage, provided they think that we will bear it. I conclude that they will renew the war. He must, to contrast his conduct with that of the Bourbons, and meet the expectation of France, drive mr wellington out of Belgium & take

possession of it. This brings on war, tho’ there will probably be many other causes. Our contest is strictly with G Britain alone, proceeding from her maritime superiority, and in the points of blockade & impressments. If she once begins, we must go to war or submit; and if she sees that we hesitate, and are disposed to take our measures after she takes hers, remonstrating first, and waiting for the impulse of the public feeling, the result is certain. Nothing will check her, but a belief that we will maintain the ground on which we have already stood, & fight for the rights for which we have already fought. Of this she will judge, by the measures which are already, and may be adopted here, as soon as it is known that war is renew’d, provided she does, not take her part at once, which can hardly be presumd. If there is no war in Europe, and the posts are surrenderd, our course is plain. If there is, what ought we to do to avoid becoming a party to it, & secure our rights from violation? A decisive, but conciliatory, tone, is I think the most likely to succeed. Supposing war in Europe, I am also inclind to the opinion, that our army should not be disbanded, or our squadron be permitted to sail, untill our relations with England are better established. It merits consideration also whether it might not be proper for you to issue a proclamation of neutrality, with a d[e]claration that our neutral rights would be supported, and likewise to send a special mission to England to settle differences relating to them. A call of Congress is also a measure having strong claim to attention. Mr Dallas has I presume inform’d you, that the British commanders at Castine, & Niagara, had declined surrendering the posts, under the pretext that they had not yet receivd orders. They would have done the same with New orleans, had they obtaind it, provided they are playing a game, as I suspect they are. It is reported that the troops, or some of them had sailed from Castine, who met a vessel with orders to return, which they did. It is not improbable that the repulse at New orleans, & change in France, may induce a change of policy in England, supposing, that, imputed, to have been adopted, and that orders may soon arrive for the surrender of the posts. A proclamation of neutrality &ce would be felt abroad, and operate as a warning to our people. A special mission to England would probably be consider’d a measure of tone, there and here, & likewise of conciliation, and might tie up the hands of the British govt. from doing any thing improper pending the negotiation. A call of Congress might be viewd in the same light, and would be necessary to modify the law for disbanding so many of the troops, and to enact one providing an uniform currency throughout the UStates. I have thought that mr Jeffersons plan, stated in his letters to mr Eppes, with certain modifications might succeed without a bank; or rather I have inclind to that opinion for such have been my engagments, that I never have had time to digest any plan, which promised certain success, without the aid of such an institution. His view is bold, strong, rational, & has many other circumstances in its

favor. If on great consideration, being reducd to form, it should be found to furnish a sufficient resource, provided mr Dallas will accede to it, an attempt should be made to explain, & reconcile, the commercial part of the community to it. But if insurmountable difficulties exist, a bank should be resorted to, in which there should be union & concert in the whole republican party. This we know will succeed, as it will furnish an uniform medium throughout the nation, & put an end to all this speculation on exchange, of one part on another. It will raise the government from that miserable dependance in which it now is, on local & private institutions, which is attended with so much loss. It will attach the commercial part of the community in a much greater degree to the government; interest them in its operations; and facilitate, by means thereof, loans, so necessary to the success of its measures. This is the great desideratum in our system, for unless such an arrangment is made as will put the public credit on a secure basis, and enable the government to make loans with advantage, it is useless to burden our fellow citizens with heavy taxes, and would be absurd to adopt any measures, however necessary to support the public rights, & promote the general welfare.
                        From what I can see & judge of public opinion, the nation is unwilling to relinquish the rights for which it has contended, and would support the government in the measures, which were best adapted, to avert a renewal of the war, & make it successful if inevitable. Recent experience has enlightend it much on these interesting subjects, and I am satisfied that our fellow citizens are prepard for any course, having these objects in view, which on profound consideration, should be found most expedient.
                        I have written to mr Baker to call to day, when I will shew him the correspondence respecting the posts, and inform you of his remarks to morrow. With affectionate respect
                        
                            
                                Jas Monroe
                            
                        
                    
                    
                        A letter of which the enclosed is a copy has been sent to mr Onis. Mr Dallas & mr Crowninshield approvd it they thought it corresponded with your views as expressd in your note to me.
                    
                